Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “determining whether the first total amount of the installed memory exceeds a maximum memory capacity of the processor; and 
         in response to the first total amount of the installed memory exceeding the maximum memory capacity of the processor, removing memory capacity of the DIMMs to create a second total amount of the installed memory that is less than the maximum memory capacity of the processor; and 
          completing the POST.” in combination with other recited elements in independent claim 1. 

3.  Berke et al. (US Patent Application Pub. No: 20100191991 A1) teaches a system includes a dual in-line memory module and a system board and the dual in-line memory module includes a plurality of dynamic random access memory devices, and a system management interface. Berke discloses a system management interface is configured to measure a first voltage provided to the dynamic random access memory devices, and configured to digitize the first voltage. Berke suggests the system board includes a test module and a voltage regulator. Berke further discloses the test module is configured to receive the digitized first voltage via a connector pin between the dual in-line memory module and the system board, and configured to compare the first voltage to a first 

4.    Li et al. (U.S. Patent Application Pub. No: 20150113198 A1), the closest prior art of record, teaches a system has a processor connected with a mounting position of an expansion chip. Li discloses a QPI interface is connected with the processor that is arranged with an extended memory. Li suggests an expansion chip is provided with a unique identification number and the processor is provided with an instruction generation module for generating an identification number inquiry instruction. Li further discloses an inquiring instruction sending module sends a telephone number to an identification inquiry unit and an identification number judging module judges whether received identification number is the identification number of the chip. However, Li doesn’t teach “determining whether the first total amount of the installed memory exceeds a maximum memory capacity of the processor; and in response to the first total amount of the installed memory exceeding the maximum memory capacity of the processor, removing memory capacity of the DIMMs to create a second total amount of the installed memory that is less than the maximum memory capacity of the processor; and completing the POST.”.

6.     Dependent claims 2-6,8-13 and 15-20 recites limitations similar to those noted above for independent claims 1,7 and 14 are considered allowable for the same reasons noted above for claims 1,7 and 14.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
       Chaiken et al. (US Patent Application Pub. No: 20200159302 A1) teaches an information handling systems (IHSs) and methods are provided herein to automatically detect and recover from boot failures, such as no power failures and no POST failures, without suffering the information loss that typically occurs in conventional recovery methods. Chaiken discloses one embodiment of an IHS disclosed herein includes a 

       Pepper et al. (US Patent Application Pub. No: 20200042391 A1) teaches an information handling system includes a storage device and a processor. Pepper discloses the storage device stores Power-On Self Test (POST) code, diagnostic code, and remediation code and the POST code determines whether an error occurred while booting the information handling system. Pepper suggests if an error occurred, the diagnostic code determines whether the error is associated with a configuration setting of the information handling system being in a first state. Pepper further discloses if the error is associated with the configuration setting being in the first state, the remediation code changes the first configuration setting from the first state to a second state, and reboots the information handling system. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181